PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Piney
Application No. 13/390,886
Filed: 16 Feb 2012
For: Automated Window Enclosure


:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.181, filed July 14, 2022, requesting withdrawal of the holding of abandonment. 

The petition is GRANTED.

The Patent Trial and Appeal Board (PTAB) rendered a decision on February 28, 2022, which overall affirmed the examiner’s rejection of claims 35, 36, 38-41, 43, 45, 54-62, and 64. No claims were allowed. Appellant filed a request for rehearing on April 28, 2022. On May 13, 2022, the PTAB denied the request for rehearing. On July 15, 2022 the Office mailed a Notice of Abandonment.

Petitioner argues the application is not abandoned because a proper follow-up submission to the May 13, 2022 decision on the request for rehearing was timely filed on July 14, 2022 with the present petition.

The Office concurs. A Request for Continued Examination (“RCE”), a proper follow-up submission to the PTAB’s denial of the request for rehearing, was timely filed on July 14, 2022. Therefore, the application is not abandoned.

The time for filing a notice of a 35 U.S.C. 141 appeal to the U.S. Court of Appeals for the Federal Circuit or for commencing a civil action under 35 U.S.C. 145 is within 63 days of the PTAB’s decision 37 CFR 90.3(a). If a timely request for rehearing of the PTAB’s decision is filed, the time for filing a notice of appeal to the U.S. Court of Appeals for the Federal Circuit or for commencing a civil action expires 63 days after a decision on a request for rehearing or reconsideration (37 CFR 90.3(b)(1)).

As stated in MPEP 706.07(h) XI A, “The filing of an RCE (accompanied by the fee and a submission) after a decision by the Board of Patent Appeals and Interferences, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit (Federal Circuit) or the commencement of a civil action in federal district court, will also result in the finality of the rejection or action being withdrawn and the submission being considered. 

Applicant filed a RCE, the required $500 fee, and a substitute specification with markings, a clean version of the substitute specification, a statement that the substitute specification contains no new matter, and remarks as the submission under 37 CFR 1.114(c) on July 14, 2022, which is within 63 days of the May 13, 2022 PTAB’s denial of the request for rehearing.  

In light of the above discussion, the petition under 37 CFR 1.181 is granted and the July 15, 2022 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

After the mailing of this decision the application will be referred to Technology Center GAU 3634 for the technical support staff to enter the July 14, 2022 RCE and for the examiner of record to consider the submission under 37 CFR 1.114(c) – the July 14, 2022 substitute specification with markings, the clean version of the substitute specification, the statement that the substitute specification contains no new matter, and remarks.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET